                            UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF WISCONSIN



         UNITED STATES OF AMERICA

                           v.                                        SENTENCING MINUTES

                  XENGXAI YANG                                             Case No. 19-CR-67


HONORABLE WILLIAM C. GRIESBACH presiding                                          Time Called: 1:30 P.M.
Proceeding Held: February 4, 2021                                              Time Concluded: 2:32 P.M.
Deputy Clerk: Cheryl                                                                     Tape: Zoom
                                                                                               020421

Appearances:

UNITED STATES OF AMERICA by:                             Andrew J. Maier
XENGXAI YANG by video and by:                            Thomas E. Phillip
US PROBATION OFFICE by:                                  Brian Koehler
INTERPRETER: None                                        ‫ ܆‬Interpreter Sworn
‫ ܈‬Defendant consents to appear and proceed by video conference.


‫ ܈‬The parties have no objections to the factual          ‫ ܈‬The parties have no objections to the application of
  statements in the PSR                                    the guidelines in the PSR

‫ ܆‬Objections/corrections to factual statements in PSR    ‫ ܆‬Objections/corrections to application of guidelines
  by ‫ ܆‬Plaintiff ‫ ܆‬Defendant                               by ‫ ܆‬Plaintiff ‫ ܆‬Defendant

‫ ܈‬The court adopts the factual statements and            ‫ ܆‬The court adopts the factual statements and
  guideline application as set forth in the PSR            guideline application with these changes:




‫ ܈‬The government presents sentencing argument:           ‫ ܈‬The defendant presents sentencing argument: The
  The government recommends 183 months.                    defendant requests a 144-153 sentence.
‫ ܈‬Defendant exercises right of allocution.               ‫ ܈‬The court imposes sentence.
‫ ܆‬The government dismisses count(s) _____.               ‫ ܈‬Defendant advised of appeal rights.

Kathy Cruz, Branch Manager, address the court on behalf of herself and the other victims at the credit union.
SENTENCE IMPOSED:
Imprisonment:       48       Months as to Count(s)        1&3          of the Indictment
                   120       Months as to Count(s)         2           of the Indictment

        Imprisonment term for each count to be served ‫ ܆‬concurrently ‫ ܈‬consecutively.
                       TOTAL TERM OF IMPRISONMENT IMPOSED: 168 months.
        ‫ ܆‬This term of imprisonment is to be served (‫ ܆‬concurrently with or ‫ ܆‬consecutively to) any state
        court sentence the defendant is currently serving.

Probation:                   Years as to Count(s)                     of the

Supervised          3        Years as to Count(s)         1&3         of the Indictment
Release:            5        Years as to Count(s)          2          of the Indictment


MONETARY PENALTIES

Special Assessment:      $ 300.00                   due immediately

Fine:                    $                          ‫ ܈‬fine waived

Restitution:             $                          ‫ ܆‬determination deferred

JOINT AND SEVERAL PAYMENTS

‫ ܆‬Fine and/or ‫ ܆‬Restitution is joint and several with _____.
‫ ܆‬Repayment of Buy Money is joint and several with _____.

FORFEITURE

‫ ܆‬All property forfeited upon conviction or by order of the court shall be included in the criminal judgment.

RECOMMENDATIONS

‫ ܈‬The court recommends the defendant’s placement at Oxford, Wisconsin or as near his home as possible.
‫ ܈‬Other: The defendant receive mental health treatment.



CUSTODY

‫ ܈‬The defendant is remanded to the custody of the U.S. Marshal Service.
‫ ܆‬The defendant is to voluntarily surrender at the institution designated by the Bureau of Prisons as notified by
  the U.S. Probation Office; ‫ ܆‬on or after _____.
CONDITIONS OF SUPERVISED RELEASE/PROBATION


‫ ܈‬The defendant does not object to the conditions of supervised release as set forth in the presentence
  investigation report.
‫ ܈‬The Court reads the conditions of supervised release.

‫ ܈‬Mandatory Conditions of Supervision imposed.

‫ ܆‬The Court adopts the Standard Conditions of Supervision set forth in the presentence investigation report
  without change.
‫ ܆‬The Court adopts the Standard Conditions of Supervision set forth in the presentence investigation report
  with the following changes:

‫ ܆‬The Court adopts the Special Conditions of Supervision set forth in the presentence investigation report
  without change.
‫ ܆‬The Court adopts the Special Conditions of Supervision set forth in the presentence investigation report with
  the following changes:
